Citation Nr: 1735343	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for limitation of flexion of the left knee.

2. Entitlement to a rating in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge during a May 2016 Travel Board hearing.  A transcript of that hearing is associated with the claims file.

This case was previously before the Board in August 2016 when it was remanded for additional development.  It has returned for adjudication.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's left knee disability was manifested by painful motion, flexion to at least 95 degrees, and normal extension.

2. During the entire appeal period, the Veteran's left knee disability was manifested by no more than slight instability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in excess of 10 percent for left knee limitation of flexion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5260 (2016).

2. The criteria for entitlement to a disability rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded these claims in August 2016 for additional development, including to obtain additional treatment records and an updated examination.  In response to the remand directives, the Veteran was afforded an updated examination in October 2016.  The additional VA treatment records were associated with the claims file.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Diagnostic codes which may apply to the knees include Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability of the knee.  Slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 addresses limitation of flexion of the leg and provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2016).

Throughout the period on appeal, the Veteran's left knee disability has been assigned two separate ratings: a 10 percent rating for slight instability under Diagnostic Code 5257 and a 10 percent disability rating based on painful flexion under Diagnostic Code 5260.  

The Veteran was afforded a VA examination in September 2009.  At that time, the Veteran reported weakness, stiffness, swelling, lack of endurance, tenderness, pain, and stated that his leg drags sometimes.  He denied heat, redness, giving way, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  The Veteran reported flare-ups as often as 3 times per month precipitated by physical activity that cause painful motion of the joint described as "cannot bend completely without pain and can't run or jog."  He also reported difficulty with standing and walking as it causes stiffness.  After surgery in March 1997, he reported residual occasional stiffness, swelling, pain, and cannot bend the knee fully without pain.  

On examination, the Veteran's knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Additionally, there was no locking pain, genu recurvatum, or crepitus.  There was no ankylosis.  Range of motion testing showed 140 degrees of flexion and extension to 0 degrees.  The examiner observed painful motion at 130 degrees.  On repetition, range of motion remained at 140 degrees of flexion to 0 degrees of extension with no additional degree of limitation.  The right knee showed flexion to 140 degrees and extension to 0 degrees with no evidence of pain.  The examiner indicated that the left knee joint function was additionally limited by fatigue, weakness, lack of endurance, and incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of the left knee was abnormal with slight instability.  The medial and lateral collateral ligaments stability test was abnormal with slight instability.  The examiner noted that the effect of the condition on the Veteran's occupation is limited prolonged standing and ambulation.  With respect to daily activity, the condition would limit running and jumping.  

The Veteran had 2 scars from his surgery, one measuring 4.5 cm by 0.5 cm and the other measuring 5.3 cm by 0.5 cm.  The scars were not painful and there was no evidence of skin breakdown.  The scars were noted to be superficial without underlying tissue damage.  

In January 2010, the Veteran was treated for left knee pain with walking.  X-rays showed mild osteoarthritis and an MRI showed a posterior meniscal tear.  The Veteran had minimal relief from an injection.  On examination, there was no effusion, erythema, or joint line tenderness of either knee.  The Veteran had full range of motion and full flexion without pain.  There was no pain or clicking with McMurray's testing.  

Treatment records dated in June 2011 indicate that the Veteran reported an onset of left knee pain 3 to 4 weeks prior.  He stated that he does power walking for exercise and did not have a knee brace.  He reported that sometimes it feels like it wants to give out.  Imaging of the knee from May 2011 showed mild degenerative joint disease.  Range of motion testing showed 2 degrees of hyperextension to 130 degrees of flexion.  Laxity was noted on the anterior drawer test.  The Veteran was tender over the medial joint line.  Imaging of the knee from February 2014 showed "bilateral mild medial compartment DJD" and "evidence of prior ACL repair on the left."  Imaging studies from December 2015 did not show "significantly abnormal" results.  

During a VA examination in June 2015, the examiner noted the Veteran's left knee degenerative arthritis status post ACL reconstruction and medial meniscus repair.  The Veteran reported onset of the symptoms in October 1988.  He stated that the Veteran's knee has gotten worse; it hurts more, gets stiff more, and sometimes it staggers or gets stuck when walking.  The Veteran also indicated that his knee has flare-ups manifested by lower leg swelling and aching that prevents him from jogging and causes difficulty with stairs, walking, and lifting.  

Range of motion testing was abnormal as it was measured from 0 degrees of extension to 95 degrees of flexion.  There was evidence of pain during motion that caused functional loss.  There was no evidence of pain with weight-bearing but there was localized tenderness or pain on palpation of the medial joint.  There was also evidence of crepitus.  On repetition, the Veteran's range of motion was from 0 degrees of extension to 90 degrees of flexion.  Joint instability was not found.  Imaging studies did not show degenerative arthritis.  The examiner noted that the Veteran's knee condition would cause difficulty with lifting, climbing stairs, and prolonged walking.  

During the May 2016 Board hearing, the Veteran testified that his knee symptoms had worsened.  He stated that his left knee will stiffen when he is using it, even noting that it will give out while he is climbing stairs.  He further described an increased frequency of locking up and an increase in pain since the examination in June 2015.  The Veteran stated that he can walk 2 to 3 blocks before needing to sit down and that he can stand for about 20 minutes before he needs to sit down.  

During the VA examination in October 2016, the Veteran reported pain on the medial side.  When he gets out of the car, he has pain just below the knee cap.  Sometimes when he walks, it will lock on him and the left foot will drag.  He noted that going up the steps was painful.  He was not on any treatment.  He denied flare-ups of the knee and/or lower leg.  He denied any functional loss or functional impairment of the left knee.  Range of motion testing showed flexion to 120 degree and extension to 0 degrees.  The examiner indicated that this is abnormal.  No pain was noted on the examination.  There was no evidence of pain with weight-bearing or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least 3 repetitions, and there was no additional functional loss or range of motion after 3 repetitions.  Muscle strength was normal and there was no evidence of muscle atrophy.  There was also no evidence of ankylosis.  

The Veteran denied a history of recurrent subluxation, lateral instability, and recurrent effusion.  Joint stability testing was all normal.  Imaging studies of the knee from December 2015 did not show degenerative or traumatic arthritis.  The examiner commented that the Veteran has lost some terminal range of motion in the left knee but the ACL rupture condition is stable.  He had no instability or subluxation but gave a history of occasional stiffening of the knee, described as "locking", with dragging of the foot. 

Throughout, the Veteran's lay statements and treatment records have reflected complaints and symptoms similar to those noted above.

Upon review, the Board finds that increased ratings are not warranted at any point during the period on appeal.

With respect to limitation of flexion, the Veteran's current 10 percent rating is based on painful motion.  At no point during the period on appeal does the evidence reflect that his flexion approached compensable levels (limitation to 45 degrees), let alone the 30 degrees required for a higher disability rating.  Accordingly, a disability rating in excess of 10 percent for limitation of flexion is not warranted at any point during the period on appeal.

Additionally, the Veteran's extension has not been shown to be limited to 5 degrees during the appeal period to warrant a rating under Diagnostic Code 5261.

Consideration of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness does not change this result.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40  and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43  .

The 2010 examination specifically noted that the Veteran retained a full range of motion without pain.  The 2016 examination similarly noted that there was no evidence of pain on examination.  Moreover, the 2016 examiner found that there was no increase in pain or decrease in range of motion on repetition.

With respect to left knee instability, the evidence does not reflect more than slight instability at any time.  Although the Veteran generally complained of feeling like his knee was going to give out throughout the appeal period, objective testing was regularly negative for findings of instability.  Additionally, it is not clear that the Veteran actually experienced instability.  Indeed, while the Veteran reported that his knee will give out when he is climbing steps during the May 2016 hearing, he denied instability during the October 2016 VA examination.  Accordingly, the Board finds that a rating in excess of 10 percent for instability is not warranted at any point during the appeal period.  

The Board has also considered increased ratings for the Veteran's left knee disability under other applicable diagnostic codes.  The record does not show that the Veteran has ankylosis, symptomatic removal of semilunar cartilage, nonunion or malunion of either tibia or fibula, or genu recurvatum.  Accordingly, Diagnostic Codes 5256, 5259, 5262, and 5263 are not for application.  38 C.F.R. § 4.71a.  

While the Veteran has had ACL reconstruction and a medial meniscus repair, the residuals of such are pain, instability, and decreased motion.  He is being compensated for those symptoms.  Consideration has also been given to his subjective complaints of locking.  However, as dislocation of the semilunar cartilage has not been shown, and because effusion of joint has not been demonstrated, the assignment of a separate compensable rating based on frequent episodes of 'locking' under Diagnostic Code 5258 would be inappropriate.  Moreover, to the extent the Veteran experiences pain with "locking", the Board notes that compensation for pain is already contemplated in by the already assigned ratings.  An additional rating would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2016).

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589. The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  While the Veteran has 2 scars related to his left knee disability, they were both classified as superficial and neither makes up an area of at least 144 square inches to warrant a compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-05.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to a disability rating in excess of 10 percent for left knee limitation of flexion is denied.

Entitlement to a disability rating in excess of 10 percent for left knee is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


